Title: From George Washington to Battaile Muse, 31 March 1789
From: Washington, George
To: Muse, Battaile



Sir,
Mount Vernon 31st March 1789

I have received your letters of the 17th & 21st Insts. the latter containing a Draft on Mr Josiah Watson for one hundred pounds, which he informs me shall be paid agreeably to the sight mentioned.
I have no objection to the Gentlemen who are proposed to settle the line between Mr Scott and myself; and I think with you that the sooner it is done the better. When it is completed I would wish you to lease my vacant Lots in Fauquier on the best terms you can; if a term less than 21 years will not enable you to rent them to advantage you may do it for that time. I shall leave some blank leases with my Nephew George Augustine Washington, who will be empowered to transact my business during my absence from home, and to whom you will, from time to time, remit the rents which you may collect on my account.
The best (and I conceive sufficient) information I can give you respecting the line between the Belvoir Estate and my Land (without having recourse to papers which are put up & which I have not time now to examine) is, that the Road leading from my Mill to Colchester divides us on the hill—and descending the hill Towards my Mill, to a large Gully near the Spring—from thence in a straight line down to the Creek to a tree standing on the Creek, which was the original corner of the tract of Land, called the Chapel land.1 am, Sir, Yr most Obedt Servt

Go: Washington

